EXHIBIT 10.20

OSI SYSTEMS, INC.

NONQUALIFIED DEFINED BENEFIT PLAN

EFFECTIVE OCTOBER 10, 2008



--------------------------------------------------------------------------------

OSI Systems, Inc. Nonqualified Defined Benefit Plan

 

ARTICLE I

  

Establishment and Purpose

   1

ARTICLE II

  

Definitions

   1

ARTICLE III

  

Eligibility and Participation

   5

ARTICLE IV

  

Vesting

   5

ARTICLE V

  

Benefits

   5

ARTICLE VI

  

Administration

   7

ARTICLE VII

  

Amendment and Termination

   8

ARTICLE VIII

  

Informal Funding

   9

ARTICLE IX

  

Claims

   9

ARTICLE X

  

General Provisions

   14



--------------------------------------------------------------------------------

OSI Systems, Inc. Nonqualified Defined Benefit Plan

ARTICLE I

Establishment and Purpose

OSI Systems, Inc. (the “Company”) hereby adopts the OSI Systems, Inc.
Nonqualified Defined Benefit Plan (the “Plan”), effective October 10, 2008.

The purpose of the Plan is to attract and retain key employees by providing
Participants with a nonqualified defined benefit plan in addition to the
Company’s tax-qualified retirement plans. The Plan is not intended to meet the
qualification requirements of Code Section 401(a), but is intended to meet the
requirements of Code Section 409A, and shall be operated and interpreted
consistent with that intent.

The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer’s creditors until such
amounts are distributed to the Participants.

ARTICLE II

Definitions

 

2.1 Accrued Benefit. Accrued Benefit means the portion of the Normal Retirement
Benefit earned by the Participant, determined under the accrual rate specified
in the Participant’s award. The Committee may specify different accrual rates
for individual Participants and may accelerate accruals in its sole discretion.

 

2.2 Adopting Employer. Adopting Employer means an Affiliate who, with the
consent of the Company, has adopted the Plan for the benefit of its eligible
employees.

 

2.3 Affiliate. Affiliate means a corporation, trade or business that, together
with the Company, is treated as a single employer under Code Section 414(b) or
(c).

 

2.4 Average Annual Compensation. Average Annual Compensation means a
Participant’s highest average salary earned over a five consecutive calendar
year period occurring within the ten calendar years preceding the earlier of
(i) the Participant’s Normal Retirement Date or (ii) the date the Participant is
no longer an Eligible Employee (including Separation from Service). For purposes
of determining consecutive calendar years, if a Participant loses his or her
status as an Eligible Employee and later regains such status prior to his or her
Normal Retirement Date, the calendar years during which he or she was ineligible
will be disregarded if such Participant remains continuously employed as an
Employee during such years.

 

Page 1 of 16



--------------------------------------------------------------------------------

OSI Systems, Inc. Nonqualified Defined Benefit Plan

 

2.5 Beneficiary. Beneficiary means a natural person, estate, or trust designated
by a Participant to receive payments to which a Beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if: (i) the
Participant has failed to properly designate a Beneficiary; or (ii) all
designated Beneficiaries have predeceased the Participant.

A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).

 

2.6 Business Day. Business Day means each day on which the New York Stock
Exchange is open for business.

 

2.7 Change in Control. Change in Control means, with respect to a Participating
Employer that is organized as a corporation, any of the following events: (i) a
change in the ownership of the Participating Employer; (ii) a change in the
effective control of the Participating Employer; or (iii) a change in the
ownership of a substantial portion of the assets of the Participating Employer.

For purposes of this Section, a change in the ownership of the Participating
Employer occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Participating Employer
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Participating Employer. A change in the effective control of the Participating
Employer occurs on the date on which either: (i) a person, or more than one
person acting as a group, acquires ownership of stock of the Participating
Employer possessing 30% or more of the total voting power of the stock of the
Participating Employer, taking into account all such stock acquired during the
12-month period ending on the date of the most recent acquisition; or (ii) a
majority of the members of the Participating Employer’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of such Board of Directors prior to
the date of the appointment or election, but only if no other corporation is a
majority shareholder of the Participating Employer . A change in the ownership
of a substantial portion of assets occurs on the date on which any one person,
or more than one person acting as a group, other than a person or group of
persons that is related to the Participating Employer, acquires assets from the
Participating Employer that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Participating Employer immediately prior to such acquisition or acquisitions,
taking into account all such assets acquired during the 12-month period ending
on the date of the most recent acquisition.

 

Page 2 of 16



--------------------------------------------------------------------------------

OSI Systems, Inc. Nonqualified Defined Benefit Plan

 

An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).

Notwithstanding anything to the contrary herein, with respect to a Participating
Employer that is a partnership, Change in Control means only a change in the
ownership of the partnership or a change in the ownership of a substantial
portion of the assets of the partnership, and the provisions set forth above
respecting such changes relative to a corporation shall be applied by analogy.

The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.

 

2.8 Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article IX of this Plan.

 

2.9 Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.10 Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.

 

2.11 Committee. Committee means the committee appointed by the Board of
Directors of the Company (or the appropriate committee of such board) to
administer the Plan. If no designation is made, the Chief Executive Officer of
the Company or his delegate shall have and exercise the powers of the Committee.

 

2.12 Company. Company means OSI Systems, Inc.

 

2.13 Death Benefit. Death Benefit means the benefit payable under the Plan to a
Participant’s Beneficiary(ies) upon the Participant’s death as provided in
Section 5.1(b) of the Plan.

 

2.14 Effective Date. Effective Date means October 10, 2008.

 

2.15 Eligible Employee. Eligible Employee means a member of a “select group of
management or highly compensated employees” of a Participating Employer within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as determined
by the Committee from time to time in its sole discretion.

 

2.16 Employee. Employee means a common-law employee of an Employer.

 

2.17 Employer. Employer means, with respect to Employees it employs, the Company
and each Affiliate.

 

Page 3 of 16



--------------------------------------------------------------------------------

OSI Systems, Inc. Nonqualified Defined Benefit Plan

 

2.18 ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

2.19 Normal Retirement Date. Normal Retirement Date means the first day of the
month following the age specified by the Committee in its award of a Retirement
Benefit to a Participant.

 

2.20 Participant. Participant means an Eligible Employee who has received
notification of his or her eligibility to defer Compensation under the Plan
under Section 3.1 and any other person with an Accrued Benefit greater than
zero, regardless of whether such individual continues to be an Eligible
Employee. A Participant’s continued participation in the Plan shall be governed
by Section 3.2 of the Plan.

 

2.21 Participating Employer. Participating Employer means the Company and each
Adopting Employer.

 

2.22 Plan. Generally, the term Plan means the “OSI Systems, Inc. Nonqualified
Defined Benefit Plan” as documented herein and as may be amended from time to
time hereafter. However, to the extent permitted or required under Code
Section 409A, the term Plan may in the appropriate context also mean the Plan
and any other nonqualified defined benefit plan or portion thereof that is
treated as a single plan under such section.

 

2.23 Plan Year. Plan Year means January 1 through December 31. The period from
the Effective Date through December 31, 2008 will constitute a “short” Plan
Year.

 

2.24 Retirement Benefit. Retirement Benefit means the benefit payable to a
Participant under the Plan following the Participant’s Normal Retirement Date.

 

2.25 Separation from Service. An Employee incurs a Separation from Service upon
termination of employment with the Employer. Whether a Separation from Service
has occurred shall be determined by the Committee in accordance with Code
Section 409A.

Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave; or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract. Notwithstanding the preceding,
however, an Employee who is absent from work due to a physical or mental
impairment that is expected to result in death or last for a continuous period
of at least six months and that prevents the Employee from performing the duties
of his position of employment or a similar position shall incur a Separation
from Service on the first date immediately following the 29th month anniversary
of the commencement of the leave.

 

Page 4 of 16



--------------------------------------------------------------------------------

OSI Systems, Inc. Nonqualified Defined Benefit Plan

 

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.17 of the Plan, except that
for purposes of determining whether another organization is an Affiliate of the
Company, common ownership of at least 50% shall be determinative.

The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.

ARTICLE III

Eligibility and Participation

 

3.1 Eligibility and Participation. An Eligible Employee becomes a Participant
upon receipt of an award of a Retirement Benefit by the Committee.

 

3.2 Duration. A Participant with a vested Accrued Benefit remains a Participant,
regardless of any change in employment status, until such benefit has been paid
in full.

ARTICLE IV

Vesting

 

4.1 Vesting. Accrued Benefits vest in accordance with the vesting schedule set
forth in the Committee’s award of a Retirement Benefit to the Participant. All
awards shall become 100% vested upon the occurrence of the earliest of: (i) the
death of the Participant while actively employed; (ii) the disability of the
Participant; (iii) the Participant’s Normal Retirement Date; or (iv) a Change in
Control. The Participating Employer may, at any time, in its sole discretion,
increase a Participant’s vested interest. The portion of a Participant’s Accrued
Benefit that remains unvested upon his or her termination of employment after
the application of the terms of this Section 4.1 shall be forfeited.

ARTICLE V

Benefits

 

5.1 Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:

 

  (a) Retirement Benefit. A Participant will commence receiving his or her
Accrued Benefit on the first day of the month following his or her Normal
Retirement Date. The Retirement Benefit is payable at such time, regardless of
the Participant’s employment status.

 

Page 5 of 16



--------------------------------------------------------------------------------

OSI Systems, Inc. Nonqualified Defined Benefit Plan

 

  (b) Death Benefit. In the event of the Participant’s death, his or her
designated Beneficiary(ies) shall be entitled to a Death Benefit. If the
Participant was receiving his Retirement Benefit at the time of his or her
death, the Death Benefit shall be any remaining payments under the specified
period certain for the normal form of benefit described in Section 5.2(a). If
the Participant’s death occurs prior to his or her Normal Retirement Date, his
or Beneficiary will receive the Participant’s Retirement Benefit, payable in the
normal form under Section 5.2(a), commencing on the first day of the month
following the month the Participant would have attained his or her Normal
Retirement Date.

 

5.2 Form of Payment.

 

  (a) Retirement Benefit. Unless an optional annuity payment is selected under
5.2(b), a Participant who is entitled to receive a Retirement Benefit shall
receive payment in the form of a ten year period certain (the “normal form of
payment”).

 

  (b) Death Benefit. A designated Beneficiary who is entitled to receive a Death
Benefit shall receive any remaining payments under the period certain for the
normal form of benefit.

 

  (c) Change in Control. A Participant will receive the actuarial equivalent of
his or her Retirement Benefit in a single lump sum payment equal to the unpaid
balance of all of his or her Accrued Benefit if Separation from Service occurs
within 24 months following a Change in Control.

A Participant or Beneficiary receiving payments when a Change in Control occurs,
will receive the actuarial equivalent of the remaining payments in a single lump
sum within 90 days following the Change in Control.

 

5.3 Acceleration of or Delay in Payments. The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in
its sole and absolute discretion, delay the time for payment of a benefit owed
to the Participant hereunder, to the extent permitted under Treas. Reg.
Section 1.409A-2(b)(7). If the Plan receives a domestic relations order (within
the meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant’s Accrued Benefit be paid to an “alternate payee,” any amounts to be
paid to the alternate payee(s) shall be paid in a single lump sum.

 

Page 6 of 16



--------------------------------------------------------------------------------

OSI Systems, Inc. Nonqualified Defined Benefit Plan

 

ARTICLE VI

Administration

 

6.1 Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article IX.

 

6.2 Administration Upon Change in Control. Upon a Change in Control, the
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Committee. The individual who was the Chief Executive
Officer of the Company (or if such person is unable or unwilling to act, the
next highest ranking officer) prior to the Change in Control shall have the
authority (but shall not be obligated) to appoint an independent third party to
act as the Committee.

Upon such Change in Control, the Company may not remove the Committee, unless
 2/3rds of the members of the Board of Directors of the Company and a majority
of Participants and Beneficiaries with Accrued Benefits consent to the removal
and replacement of the Committee. Notwithstanding the foregoing, neither the
Committee nor the officer described above shall have authority to direct
investment of trust assets under any rabbi trust described in Section 8.2.

The Participating Employer shall, with respect to the Committee identified under
this Section: (i) pay all reasonable expenses and fees of the Committee;
(ii) indemnify the Committee (including individuals serving as Committee
members) against any costs, expenses and liabilities including, without
limitation, attorneys’ fees and expenses arising in connection with the
performance of the Committee’s duties hereunder, except with respect to matters
resulting from the Committee’s gross negligence or willful misconduct; and
(iii) supply full and timely information to the Committee on all matters related
to the Plan, any rabbi trust, Participants, Beneficiaries and Accrued Benefits
as the Committee may reasonably require.

 

6.3 Withholding. The Participating Employer shall have the right to withhold
from any payment due under the Plan (or with respect to any amounts credited to
the Plan) any taxes required by law to be withheld in respect of such payment
(or credit). Withholdings with respect to amounts credited to the Plan shall be
deducted from Compensation that has not been deferred to the Plan.

 

6.4

Indemnification. The Participating Employers shall indemnify and hold harmless
each employee, officer, director, agent or organization, to whom or to which are
delegated duties, responsibilities, and authority under the Plan or otherwise
with respect to administration of the Plan, including, without limitation, the
Committee and its agents, against all claims, liabilities, fines and penalties,
and all expenses reasonably incurred by or imposed upon him or it (including but
not limited to reasonable attorney

 

Page 7 of 16



--------------------------------------------------------------------------------

OSI Systems, Inc. Nonqualified Defined Benefit Plan

 

 

fees) which arise as a result of his or its actions or failure to act in
connection with the operation and administration of the Plan to the extent
lawfully allowable and to the extent that such claim, liability, fine, penalty,
or expense is not paid for by liability insurance purchased or paid for by the
Participating Employer. Notwithstanding the foregoing, the Participating
Employer shall not indemnify any person or organization if his or its actions or
failure to act are due to gross negligence or willful misconduct or for any such
amount incurred through any settlement or compromise of any action unless the
Participating Employer consents in writing to such settlement or compromise.

 

6.5 Delegation of Authority. In the administration of this Plan, the Committee
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with legal counsel who
shall be legal counsel to the Company.

 

6.6 Binding Decisions or Actions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.

ARTICLE VII

Amendment and Termination

 

7.1 Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article VII. Each
Participating Employer may also terminate its participation in the Plan.

 

7.2 Amendments. The Company, by action taken by its Board of Directors, may
amend the Plan at any time and for any reason, provided that any such amendment
shall not reduce the vested Accrued Benefits of any Participant accrued as of
the date of any such amendment or restatement (as if the Participant had
incurred a voluntary Separation from Service on such date) or reduce any rights
of a Participant under the Plan or other Plan features with respect to vested
Accrued Benefits prior to the date of any such amendment or restatement without
the consent of the Participant. The Board of Directors of the Company may
delegate to the Committee the authority to amend the Plan without the consent of
the Board of Directors for the purpose of: (i) conforming the Plan to the
requirements of law; (ii) facilitating the administration of the Plan;
(iii) clarifying provisions based on the Committee’s interpretation of the
document; and (iv) making such other amendments as the Board of Directors may
authorize.

 

7.3 Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their vested Accrued
Benefits in a single lump sum at any time, to the extent and in accordance with
Treas. Reg. Section 1.409A-3(j)(4)(ix). If a Participating Employer terminates
its participation in the Plan, the benefits of affected Employees shall be paid
at the time provided in Article V.

 

Page 8 of 16



--------------------------------------------------------------------------------

OSI Systems, Inc. Nonqualified Defined Benefit Plan

 

7.4 Benefits Taxable Under Code Section 409A. The Plan is intended to constitute
a plan of deferred compensation that meets the requirements for deferral of
income taxation under Code Section 409A. The Committee, pursuant to its
authority to interpret the Plan, may sever from the Plan or any award any
provision or exercise of a right that otherwise would result in a violation of
Code Section 409A.

ARTICLE VIII

Informal Funding

 

8.1 General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article VIII. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.

 

8.2 Rabbi Trust. A Participating Employer may, in its sole discretion, establish
a grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Plan. Payments under the Plan may be paid from
the general assets of the Participating Employer or from the assets of any such
rabbi trust. Payment from any such source shall reduce the obligation owed to
the Participant or Beneficiary under the Plan.

ARTICLE IX

Claims

 

9.1 Filing a Claim. Any controversy or claim arising out of or relating to the
Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).

 

  (a) In General. Notice of a denial of benefits (other than Disability
benefits) will be provided within 90 days of the Committee’s receipt of the
Claimant’s claim for benefits. If the Committee determines that it needs
additional time to review the claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial 90-day period. The
extension will not be more than 90 days from the end of the initial 90-day
period and the notice of extension will explain the special circumstances that
require the extension and the date by which the Committee expects to make a
decision.

 

Page 9 of 16



--------------------------------------------------------------------------------

OSI Systems, Inc. Nonqualified Defined Benefit Plan

 

  (b) Contents of Notice. If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The notice shall: (i) cite the pertinent
provisions of the Plan document; and (ii) explain, where appropriate, how the
Claimant can perfect the claim, including a description of any additional
material or information necessary to complete the claim and why such material or
information is necessary. The claim denial also shall include an explanation of
the claims review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review.

 

9.2 Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records and other information
relevant to the claim to the Appeals Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the
information: (i) was relied upon in making a benefits determination; (ii) was
submitted, considered or generated in the course of making a benefits decision
regardless of whether it was relied upon to make the decision; or
(iii) demonstrates compliance with administrative processes and safeguards
established for making benefit decisions. The Appeals Committee may, in its sole
discretion and if it deems appropriate or necessary, decide to hold a hearing
with respect to the claim appeal.

 

  (a) In General. Appeal of a denied benefits claim must be filed in writing
with the Appeals Committee no later than 60 days after receipt of the written
notification of such claim denial. The Appeals Committee shall make its decision
regarding the merits of the denied claim within 60 days following receipt of the
appeal (or within 120 days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). If
an extension of time for reviewing the appeal is required because of special
circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Appeals Committee expects to render the determination on review. The review
will take into account comments, documents, records and other information
submitted by the Claimant relating to the claim without regard to whether such
information was submitted or considered in the initial benefit determination.

 

Page 10 of 16



--------------------------------------------------------------------------------

OSI Systems, Inc. Nonqualified Defined Benefit Plan

 

  (b) Contents of Notice. If a benefits claim is completely or partially denied
on review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.

The decision on review shall set forth: (i) the specific reason or reasons for
the denial; (ii) specific references to the pertinent Plan provisions on which
the denial is based; (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim; and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.

 

9.3

Claims Appeals Upon Change in Control. Upon a Change in Control, the Appeals
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if  2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Accrued Benefits
consent to the replacement.

The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.

Each Participating Employer shall, with respect to the Committee identified
under this Section: (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee; (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee’s gross negligence
or willful misconduct; and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accrued Benefits as the Appeals Committee may
reasonably require.

 

9.4 Legal Action. A Claimant may not bring any legal action, including
commencement of any arbitration, relating to a claim for benefits under the Plan
unless and until the Claimant has followed the claims procedures under the Plan
and exhausted his or her administrative remedies under such claims procedures.

If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a Change in
Control, or a “change in control” as defined in a rabbi trust described in
Section 8.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of

 

Page 11 of 16



--------------------------------------------------------------------------------

OSI Systems, Inc. Nonqualified Defined Benefit Plan

 

such costs, expenses and fees. For purposes of the preceding sentence, the
amount of the claim shall be treated as if it were an addition to the
Participant’s or Beneficiary’s Accrued Benefit.

 

9.5 Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.

 

9.6 Arbitration.

 

  (a) Prior to Change in Control. If, prior to a Change in Control, any claim or
controversy between a Participating Employer and a Participant or Beneficiary is
not resolved through the claims procedure set forth in this Article IX, such
claim shall be submitted to and resolved exclusively by expedited binding
arbitration by a single arbitrator. Arbitration shall be conducted in accordance
with the following procedures:

The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within 21
days, the parties shall meet and attempt in good faith to select a single
arbitrator acceptable to both parties. If a single arbitrator is not selected by
mutual consent within ten Business Days following the giving of the written
notice of dispute, an arbitrator shall be selected from a list of nine persons
each of whom shall be an attorney who is either engaged in the active practice
of law or recognized arbitrator and who, in either event, is experienced in
serving as an arbitrator in disputes between employers and employees, which list
shall be provided by the main office of either JAMS, the American Arbitration
Association (“AAA”) or the Federal Mediation and Conciliation Service. If,
within three Business Days of the parties’ receipt of such list, the parties are
unable to agree on an arbitrator from the list, then the parties shall each
strike names alternatively from the list, with the first to strike being
determined by the flip of a coin. After each party has had four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.

Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place agreed upon by the parties. In the event the parties are unable to agree
upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within 30 days
of the conclusion of the arbitration hearing, the arbitrator shall issue an
award, accompanied by a written decision explaining the basis for the
arbitrator’s award.

 

Page 12 of 16



--------------------------------------------------------------------------------

OSI Systems, Inc. Nonqualified Defined Benefit Plan

 

In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the Participant or Beneficiary may, if he/she/it wishes, pay up to one-half
of those amounts. Each party shall pay its own attorneys’ fees, costs, and
expenses, unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees. The arbitrator shall have no authority to add to or to modify
this Plan, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall have no authority to add to or to modify this
Plan, shall apply all applicable law, and shall have no lesser and no greater
remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation.

The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.

The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.

This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.

Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.

Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.

 

Page 13 of 16



--------------------------------------------------------------------------------

OSI Systems, Inc. Nonqualified Defined Benefit Plan

 

If any of the provisions of this Section 9.6(a) are determined to be unlawful or
otherwise unenforceable, in the whole part, such determination shall not affect
the validity of the remainder of this section and this section shall be reformed
to the extent necessary to carry out its provisions to the greatest extent
possible and to insure that the resolution of all conflicts between the parties,
including those arising out of statutory claims, shall be resolved by neutral,
binding arbitration. If a court should find that the provisions of this
Section 9.6(a) are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.

The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.

 

  (b) Upon Change in Control. If, upon the occurrence of a Change in Control,
any dispute, controversy or claim arises between a Participant or Beneficiary
and the Participating Employer out of or relating to or concerning the
provisions of the Plan, such dispute, controversy or claim shall be finally
settled by a court of competent jurisdiction which, notwithstanding any other
provision of the Plan, shall apply a de novo standard of review to any
determination made by the Company or its Board of Directors, a Participating
Employer, the Committee, or the Appeals Committee.

ARTICLE X

General Provisions

 

10.1 Assignment. No interest of any Participant, spouse or Beneficiary under
this Plan and no benefit payable hereunder shall be assigned as security for a
loan, and any such purported assignment shall be null, void and of no effect,
nor shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).

The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transaction affecting a Participating Employer without the consent of
the Participants.

 

10.2

No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the

 

Page 14 of 16



--------------------------------------------------------------------------------

OSI Systems, Inc. Nonqualified Defined Benefit Plan

 

 

service of the Participating Employer. The right and power of a Participating
Employer to dismiss or discharge an Employee is expressly reserved. The
Participating Employers make no representations or warranties as to the tax
consequences to a Participant or a Participant’s beneficiaries resulting from a
deferral of income pursuant to the Plan.



 

10.3 No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.

 

10.4 Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:

OSI SYSTEMS, INC.

ATTN: DIRECTOR OF HUMAN RESOURCES

12525 CHADRON AVENUE

HAWTHORNE, CA 90250

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.

 

10.5 Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

 

10.6 Invalid or Unenforceable Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Committee may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.

 

10.7 Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored.

 

10.8

Facility of Payment to a Minor. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution: (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody

 

Page 15 of 16



--------------------------------------------------------------------------------

OSI Systems, Inc. Nonqualified Defined Benefit Plan

 

 

of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.

 

10.9 Governing Law. To the extent not preempted by ERISA, the laws of the State
of California shall govern the construction and administration of the Plan.

IN WITNESS WHEREOF, the undersigned executed this Plan as of the 10th day of
October, 2008, to be effective as of the Effective Date.

 

OSI Systems, Inc. By:   Alan Edrick Its:   Executive Vice President and Chief
Financial Officer

/s/ Alan Edrick

 

Page 16 of 16